Citation Nr: 0816069	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  98-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a multi-level back 
condition.

3.  Entitlement to service connection for bilateral heel 
spurs and multiple joint arthralgias.

4.  Entitlement to service connection for flat feet, hallux 
valgus and second hammer toes, bilateral.


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Attorney 




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran allegedly had service in the Georgia Army 
National Guard, which has not yet been verified.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 2005, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's June 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, based on a Joint Motion For Remand 
(joint motion), the Court issued an Order remanding the 
matter to the Board for readjudication consistent with the 
joint motion.  

The Board in turn REMANDS this case to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  

With regard to another claim not now on appeal, the Board 
notes that, in October 2006, the veteran initiated an appeal 
of the RO's September 2006 rating decision denying 
entitlement to compensation under 38 U.S.C. § 1151, for left 
and right hip and ankle surgery.  However, after the RO 
responded by issuing a statement of the case, the veteran did 
not perfect his appeal of the claim by submitting a VA Form 9 
(Appeal to Board of Veterans' Appeals) or any other document 
constituting a substantive appeal.  


REMAND

The veteran claims entitlement to service connection for 
PTSD, a multi-level back condition, bilateral heel spurs, 
multiple joint arthralgias, flat feet, hallux valgus and 
second hammer toes, bilateral.  Additional action is 
necessary before the Board decides these claims.

In its joint remand, the parties to this appeal agree that 
the Board's prior decision involved two deficiencies 
requiring remand.  These deficiencies include failing to 
assist the veteran in obtaining his service personnel records 
from his period of service in the Georgia National Guard and 
failing to notify him of any inability to obtain his service 
medical and personnel records.  

As indicated in its prior remand, the Board made numerous 
attempts to verify the veteran's period of service in the 
Georgia National Guard and to obtain his service medical 
records.  However, as alleged, the RO did not attempt to 
obtain the veteran's service personnel records, which would 
include information on the veteran's dates of service.  Such 
action must be taken on remand.

In addition, in an Appellant's Brief on Appeal dated June 
2005, the veteran's representative points out that the RO has 
not yet obtained a complete copy of a report of psychological 
evaluation conducted in March 2003 by the Department of 
Social Services.  Again, such action must be taken on Remand.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Exhaust all avenues of development in 
an effort to verify the veteran's dates 
of service in the Georgia National Guard 
and to obtain his service personnel 
records.  Such action should include 
contacting the Georgia National Guard, 
the State Adjutant General's Office, and 
any other source responsible for storing 
such information.

2.  Request, obtain and associate with 
the claims file a complete copy of the 
report of the veteran's psychological 
evaluation conducted in March 2003 by the 
Department of Social Services. 

3.  Thereafter, if any of the requested 
information is unavailable, notify the 
veteran of this fact, explain to him what 
efforts were made to secure such 
information, and determine whether any 
reasonable possibility exists for 
obtaining such information from other 
sources.  

4.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


